     Case 4:18-cv-07381-DMR Document 19-2 Filed 08/14/19 Page 1 of 2



 1   Aimee G. Hamoy, CASB# 221228
     Katrina R. Durek, CASB# 289461
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   P.O. Box 119
     Oakland, California 94604-0119
 4   ---
     1901 Harrison Street, Suite 1400
 5   Oakland, California 94612-3523
     Telephone:    (510) 444-6800
 6   Facsimile:    (510) 835-6666
     Email:        ahamoy@burnhambrown.com
 7                 kdurek@burnhambrown.com
 8   Attorneys for Defendant
     TARGET CORPORATION
 9

10

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13   JOANNE BIERNACKI,                                 No. 4:18-CV-07381-DMR

14                 Plaintiff,                          [Superior Court of California, County of
                                                       Alameda, Case No. RG18896144 ]
15   v.
                                                       [PROPOSED] ORDER GRANTING
16   TARGET CORPORATION and DOES 1 TO                  DEFENDANT TARGET
     200,                                              CORPORATION’S MOTION FOR
17                                                     SUMMARY JUDGMENT
                   Defendants.
18                                                     DATE: September 26, 2019
                                                       TIME: 1:00 p.m.
19                                                     COURTROOM: 4
                                                       JUDGE: Hon. Donna M. Ryu
20
                                                       Complaint filed: March 8, 2018
21

22          The motion of Defendant TARGET CORPORATION (“Defendant”) for summary

23   judgment against Plaintiff JOANNE BIERNACKI (“Plaintiff”) came on regularly for hearing on

24   September 26, 2019 at 1:00 p.m. in Courtroom 4 of the above-entitled Court, The Honorable

25   Judge Donna M. Ryu presiding. All parties to the motion appeared, and were represented by

26   counsel.

27   ///

28
                                               1
     [PROPOSED] ORDER GRANTING DEFENDANT TARGET CORPORATION’S MOTION         No. 4:18-CV-07381-
     FOR SUMMARY JUDGMENT                                                    DMR
     Case 4:18-cv-07381-DMR Document 19-2 Filed 08/14/19 Page 2 of 2



 1            After full consideration of the evidence, memorandum of points and authorities, and

 2   declarations submitted, as well as the oral argument presented by the parties, this Court finds

 3   that summary judgment shall be granted in favor of Defendant TARGET CORPORATION.

 4            Based on the foregoing and GOOD CAUSE APPEARING,

 5            IT IS HEREBY ORDERED that Defendant TARGET CORPORATION’S motion for

 6   summary judgment is GRANTED and that judgment is entered in favor of Defendant TARGET

 7   CORPORATION and against Plaintiff.

 8

 9
              IT IS SO ORDERED.
10

11   Dated:                                                                              __
                                                   HON. DONNA M. RYU
12

13

14

15
     4819-9173-7481, v. 1
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
     [PROPOSED] ORDER GRANTING DEFENDANT TARGET CORPORATION’S MOTION             No. 4:18-CV-07381-
     FOR SUMMARY JUDGMENT                                                        DMR
